APARTMENT MANAGERS TRAINING SCHOOL — WITHIN PURVIEW OF PRIVATE SCHOOLS ACT The Apartment Managers Training School, owned and operated by the Apartment Builders, Managers and Owners Association of Tulsa, Oklahoma, is so organized and conducted as to bring it within the purview of the provisions of the Oklahoma Private Schools Act contained in 70 O.S. 1444.1 [70-1444.1] through 70 O.S. 1444.14 [70-1444.14] (1970).  The Attorney General has considered your request for an opinion contained in your letter of March 4, 1971. In your letter you state: "The Apartment Builders, Managers and Owners Association of Tulsa, have a non-profit organization. One of their few sources of revenue is an `Apartment Managers Training School', which was initiated in 1965. They feel they are exempt from the application of the Oklahoma Private School Licensing Act, which was enrolled House Bill 1403, adopted in 1970." In regard to this set of facts, you ask the following question: ". . .whether the Act covers the specific organization mentioned and/or similar organizations." Following receipt of your letter, I corresponded with Mr. C. Fred Stites, President of the Apartment Builders, Managers and Owners Association, asking for additional information concerning the Association's School and how it is organized and conducted. He has furnished me with that information, and the following opinion is based upon all of the information obtained.  The Oklahoma Private School Licensing Act is contained in 70 O.S. 1444.1 [70-1444.1] through 70 O.S. 1444.14 [70-1444.14] (1970). The provisions of the Act became operative on July 1, 1970. Under 70 O.S. 1444.1 [70-1444.1](a) the term "private school" is defined to mean any privately owned business school, flight school, trade school or other school offering resident or correspondence courses in which it gives training for a consideration or remuneration, in any business, professional, trade, technical, or industrial occupation. The term is not to include barber schools, beauty schools or other schools, which are regulated or licensed under or pursuant to any law of this State. The term is not to be construed to include parochial, private, or other non-public schools offering programs of general education, accredited by the State Board of Education or the State Board of Regents for Higher Education.  Under 70 O.S. 1444.3 [70-1444.3] of the Act, it is unlawful to establish, conduct, operate or maintain a private school or to solicit or canvass for scholarships or tuition to a private school in this State unless a private school license to operate the private school shall have been issued by the Board and is in effect.  Under the provision of 70 O.S. 1444.4 [70-1444.4] of the Act, it is unlawful for any person, acting as an agent or representative of a private school giving resident instruction or instruction by correspondence to canvass or solicit prospective students in the State of Oklahoma, except on the established and legal premises of said school, for the purpose of selling to such student any scholarship or tuition in the private school, or to take payment for the same in money, notes or other evidence of indebtedness, unless the private school has been licensed under the Act, and unless a private school solicitor's permit for such purpose has been issued to such person.  There is nothing contained in the Act which would exempt any organization, which comes within the defined meaning of the term "private school", to be exempt from the Act merely because it is a non-profit organization.  In the correspondence received from Mr. Stites, it appears that the school offers residence and correspondence courses for which tuition is charged. It does not appear that the Apartment Managers Training School is regulated or licensed under or pursuant to any other law of this State, so as to exempt it from the provisions of the Oklahoma Private Schools Act.  It is the opinion of the Attorney General that your question be answered in the affirmative. The Apartment Managers Training School, owned and operated by the Apartment Builders, Managers and Owners Association of Tulsa, Oklahoma, is so organized and conducted as to bring it within the purview of the provisions of the Oklahoma Private Schools Act contained in 70 O.S. 1444.1 [70-1444.1] through 70 O.S. 1444.14 [70-1444.14].  (Odie A. Nance)